Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Preston on 10/25/21.
The application has been amended as follows: 
--Claim 16 -- The pump device according to claim 13, wherein 
the end portion of the shaft on the one side in the axial direction includes a corner portion that includes an inclined surface with a diameter that reduces toward the one side in the axial direction, 
an end surface of the shaft on the one side in the axial direction is a tip end surface with a smaller diameter than a diameter of the shaft, and 
an inner diameter of the through-hole is greater than the diameter of the end surface on the one side in the axial direction.
--Claim 18 -- The pump device according to claim 13, wherein the pump cover includes an ejection port that ejects the oil supplied from the pumpApplication No. 16/488,688 October 5, 2021 Reply to the Office Action dated July 6, 2021 Page 4 of 13rotor and an ejection flow path via which the ejection port and the flow path communicate, 
the one side in the axial direction that is provided at a corner portion of an end portion of the flow path on another side in the axial direction and a tubular surface that is connected to the end of the annular flow path-side chamfered surface on the one side in the axial direction and that extends on the one side in the axial direction, and 
the ejection flow path is connected to the one side in the axial direction beyond the end of the annular flow path-side chamfered surface on the another side in the axial direction.
--Claim 19 -- The pump device according to claim 13, wherein 
the pump cover includes an ejection port that ejects the oil supplied from the pump rotor and an ejection flow path via which the ejection port and the flow path communicate, 
the flow path includes an annular flow path-side chamfered surface with a diameter that increases toward the one side in the axial direction that is provided at a corner portion of the end portion of the flow path on another side in the axial direction and a tubular surface that is connected to the end of the annular flow path-side chamfered surface on the one side in the axial direction and that extends on the one side in the axial direction, and 
the ejection flow path is connected to the tubular surface.
--Claim 20 -- The pump device according to claim 18, wherein 
an annular pump rotor-side chamfered surface with a diameter that reduces toward one side of the through-hole in the axial direction is provided at the corner portion of the opening portion of the through-hole on the accommodation portion side, and 
a depth of the pump rotor-side chamfered surface in the axial direction is smaller than a depth of the annular flow path-side chamfered surface in the axial direction.
--Claim 25 -- The pump device according to claim 19, wherein 
an annular pump rotor-side chamfered surface with a diameter that reduces toward one side of the through-hole in the axial direction is provided at the corner portion of the opening portion of the through-hole on the accommodation portion side, and 
a depth of the pump rotor-side chamfered surface in the axial direction is smaller than a depth of the annular flow path-side chamfered surface in the axial direction.
Allowable Subject Matter
Claims 13, 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 13 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “the pump device comprising a pump cover, the pump cover includes an inlet port extends completely through the pump cover in the axial direction, a though hole the shaft extending through hole, the through hole includes a flow path servicing as an ejection port of the oil, a second bearing portion serving as a sliding bearing of the shaft, a clearance between the second bearing portion and the shaft, the clearance serving as a feeding flow path in which a portion of the oil in the accommodation portion flows to a side of the flow path." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2020/0003210 to Kobayashi et al and US Patent Publication 2011/0223050 to Park.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11/8/21